Citation Nr: 1801735	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  17-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflex disease (GERD).

2.  Entitlement to service connection for a kidney disability. 

3.  Entitlement to service connection for a low back disability 

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability. 



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to August 1993, with additional service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

Regarding the claim of service connection for kidney disease, the Board notes that the Veteran previously filed a claim seeking service connection for elevated creatinine levels which was denied by a final September 2003 rating which found that elevated creatinine levels themselves do not reflect a chronic disability for VA purposes.  The Veteran now seeks service connection for a kidney disability, which represents a new claim.  As the factual basis of the current claim of service connection is different from that of the claim of service connection that was previously denied by the September 2003 rating decision, the claim is considered to be separate and distinct and the Board is adjudicating it as an original claim for service connection, rather than as a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (finding that claims based on distinctly diagnosed diseases or injuries must be considered separate and distinct claims).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The matters of service connection for kidney, low back and right and left knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

GERD was not manifested during, and is not shown to be related, to the Veteran's service.


CONCLUSION OF LAW

Service connection for GERD is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) are silent for complaints, diagnosis, and treatment for GERD.  On June 1993 service separation examination, no pertinent abnormalities were noted and the abdomen and viscera was normal.

On December 2012 VA Gulf War examination, no esophageal disorders (such as GERD or hiatal hernia) were noted. 
 
August 2015 to February 2017 VA treatment records show that the Veteran was taking medication for GERD.

In his May 2017 VA substantive appeal, the Veteran stated that he has had GERD since service. 

It is not in dispute that the Veteran now has GERD, as it was noted on VA treatment records.  What remains to be established to substantiate this claim is that such disability is etiologically related to his service.  

The Veteran's GERD was not manifested in service.  His STRs are silent regarding GERD and related manifestations; no pertinent complaints or findings were noted on service separation examination or documented for many years following service (the earliest notation in the record of a history of GERD is in 2015-approximately 22 years after service).  Notably, on June 2012 VA Gulf War examination there was no diagnosis of GERD or any other esophageal disorders.  Consequently, service connection for GERD on the basis that it became manifest in service and persisted is not warranted.

Service connection for GERD may nonetheless still be established by competent evidence that the Veteran's GERD is etiologically related to a disease or injury in service.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The record does not include any competent evidence that relates the Veteran's current GERD to his service (and in the absence of a related disease, injury, or event in service, the record provides no basis for seeking a medical opinion regarding a nexus between the current GERD and service).  The Veteran has not submitted any medical opinion or treatise evidence in support of his claim.  He has not presented any affirmative evidence of a relationship between his GERD and his service, and none is suggested by the record.  The etiology of GERD is a medical question, and it requires medical expertise.  See Jandreau v. Nicholson, 492 F 3d 1372, 1377 (Fed. Cir. 2007).  The Board has considered the Veteran's contention that he has had GERD since service; however, the Veteran is a layperson, and his own opinion in this matter has no probative value.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and his appeal in this matter must be denied.


ORDER

Service connection for GERD is denied. 


REMAND

In his April 2017 VA Form 9, Substantive Appeal, the Veteran indicated that he underwent a Persian Gulf evaluation immediately after service in Columbia, at which time an increase in creatinine levels were found.  A review of the VA treatment records associated with the claims file reflect a September 1996 VA primary care note that indicates the Veteran had undergone a Persian Gulf evaluation where it was noted that he had a slight increase in his creatinine levels.  However, the actual report of the Persian Gulf examination is not of record; therefore, additional development is needed to obtain the report of this examination as it may be pertinent to the Veteran's claims.  

An October 2016 VA treatment record indicates the Veteran has renal insufficiency and hyperkalemia with elevated creatinine.  Additionally, a June 2001 treatment record from the Veteran's private treatment provider, Cypress Family Medicine, indicates that the Veteran had "Desert Storm health problems" and that his BUN and creatinine levels were being rechecked.  This evidence indicates an association between kidney problems and the Veteran's service.  Therefore, an examination is needed, to include questions regarding whether the Veteran's kidney problems are due to an undiagnosed illness.

Regarding the claims of service connection for low back and right and left knee disabilities, in September 2013, the Veteran was afforded a VA examination to ascertain the etiologies of each disability.  The examiner's opinion (against the Veteran's claims) noted that the Veteran's STRs are silent for any complaints or injuries regarding the knees or back.  The Board finds that the opinion is inadequate for rating purposes as it lacks sufficient explanation of rationale.  Specifically, it does not address the Veteran's lay reports that his back and bilateral knee disabilities resulted from his parachute jumps in service and that he began having the gradual onset of pain during service that continued since that time.  Additionally, a January 2016 opinion from the Veteran's treating physician, Dr. W.A., opines that the Veteran has chronic back pain and pain in his lower extremities as a result of injuries he received during his military service, including jumping from planes.  This opinion however is not accompanied by any supporting rationale.  Therefore, it is inadequate for the Board to rely on in making a decision on the claims.  Accordingly, a remand for an addendum medical advisory opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the report of any Persian Gulf examination afforded to the Veteran by VA, likely to have been completed in 1996.  

2.  Obtain and associate with the claims file any updated VA treatment records since October 2017. 

3.  If any of the records requested in items 1 or 2 are unavailable, provide the Veteran with notification pursuant to 38 C.F.R. § 3.159(e).

4.  Schedule the Veteran for a VA examination of the kidneys with an appropriate clinician.  The Veteran's record should be made available to the examiner in conjunction with the examination.  Any necessary tests and studies should be completed.  Following review of the record and examination/interview of the Veteran, the consulting provider should respond to the following:

a.  Please identify (by diagnosis) each kidney disability found during the pendency of the appeal (since November 2012). 

b.  If a diagnosed kidney disability is found, then what is the most likely etiology for each kidney disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include his Gulf War service?

c.  If a diagnosed kidney disability is not found, then opine as to whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multisymptom illness, manifested by kidney-related symptoms and signs, including increased creatinine levels, that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.

A "medically unexplained chronic multisymptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

A complete rationale must be provided for all opinions expressed and conclusions reached.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Arrange for the Veteran's record to be forwarded for an orthopedist for a medical advisory opinion regarding the etiology of his knees and back disabilities.  The entire record must be reviewed by the consulting provider. Based on a review of the record, the provider should offer an opinion that responds to the following:

a.  Is it at least as likely as not (a 50 percent or better probability) that his current back disability is related to his service, to include his duties as a paratrooper?

b.  Is it at least as likely as not (a 50 percent or better probability) that his current right and left knee disabilities are related to his service, to include his duties as a paratrooper?

The consulting provider must explain the rationale for the opinions in detail, specifically addressing the Veteran's assertions that his back and knee disabilities resulted from parachute jumps in service and the January 2016 opinion from Dr. W.A.  If any of the claimed disabilities are found to be unrelated to service, the provider should identify the etiologies considered more likely, and explain why that is so.

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Then review the record, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


